Case 1:18-cv-00390-ER-SN Document 190 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
ITHACA CAPITAL INVESTMENTS I, S.A., ITHACA

CAPITAL INVESTMENTS I, 8.A., and ORESTES

FINTIKLIS, Case No. 1:18-cv-390 (ER)(SN)

Plaintiffs-Counterclaim
Defendants,
~ against -

TRUMP PANAMA HOTEL MANAGEMENT LLC,
and TRUMP INTERNATIONAL HOTELS
MANAGEMENT, LLC,

Defendants-Counterclaim
Plaintiffs.
x

 

STIPULATION AND (PROPOSED) ORDER DISMISSING ACTION
WITH PREJUDICE

Plaintiffs and Counterclaim Defendants Ithaca Capital Investments I, S.A., Ithaca Capital
Investments II, S.A. and Orestes Fintiklis, and Defendants and Counterclaim Plaintiffs Trump
Panama Hotel Management LLC and Trump International Hotels Management, LLC, by and
through their undersigned counsel, being all the parties to the above-referenced action, hereby
stipulate, pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii) and 41(c) to dismiss this action, and all
claims and counterclaims asserted therein, with prejudice and without costs, disbursements and
fees (including attorney’s fees) to any party, and hereby request that the Court enter this

stipulation as an Order.

Page 1 of 2
Case 1:18-cv-00390-ER-SN Document 190 Filed 09/15/21 Page 2 of 2

Dated: September 14, 2021

Stern Tannenbaum & Bell LLP

LL Wt
Mark S. Lafayette

380 Lexington Avenue

New York, New York 10168

212- 792-8981

mlafayette@sterntannenbaum.com

Attorneys for Plaintiffs and Counterclaim
Defendants

 

SO ORDERED:

By:

 

Honorable Edgardo Ramos
United States District Judge

Robert & Robert PLLC

fford S. Robert
526 RXR Plaza
Uniondale, New York 11556
516-832-7000
crobert@robertlaw.com
Attomeys for Defendants and Counterclaim
Plaintiffs

Page 2 of 2
